﻿
Mr. President I take especial pleasure in conveying to you my Government 's satisfaction at the decision taken by this Assembly to place the representative o£ a recently restored democracy in charge of our deliberations. That decision is, without any doubt, based on recognition of your personal merit and of your professional skills. It is also an honour to your country, with which we are fraternally linked by bonds of history and geography and by our common identification with the ideals and principles underlying democracy. We are sure that, under your guidance, this Assembly will conduct its business in a manner which will ensure its complete success.
Similarly, I wish to express to your predecessor, Mr. Peter H. Florin, our congratulations on the sound, intelligent and constructive manner in which he conducted the business of the last session of the Assembly.
Over the last few months, mankind has witnessed - at first with disbelief and, later, with mounting hope - the way in which a number of the crises from which the world had been suffering seemed to be nearing a solution, thanks to a combination of new circumstances. The conflicts in the Persian Gulf, Afghanistan, Kampuchea, Cyprus, Western Sahara and southern Africa appear to be moving towards a negotiated solution.
Among the circumstances which have helped restore faith in the ability of human beings to resolve their differences in a peaceful manner, mention must be made, on the one hand, of the detente in the relations between the super-Power s resulting from a realistic and positive dialogue between the United States of America and the Soviet Union and, on the other, to the role played by the, Secretary-General, Mr. Javier Pates de Cuellar, in his quest for negotiated settlements to those conflicts. His prudence, diplomatic tact and amply demonstrated perseverance are factors of fundamental importance which now allow, us to glimpse a process of peace in various regions suffering from conflicts. I wish to offer to the Secretary-General our gratitude for his extraordinary hard work for peace and also our encouragement to him in his efforts.
My Government reiterates its faith in, and support for, the purposes and principles of the United Nations, compliance with which is the best guarantee of the maintenance of international peace and security and also the best means of promoting the economic and social progress of all peoples.
My Government wishes also to place on record its concern over the financial straits in which the Organization finds itself, which prevents it from fully meeting its objectives. The financial crisis continues to threaten the Organization notwithstanding the efforts made by the Secretary-General to implement the recommendations of the Group of Eighteen.
We share the joy that is felt over the progress made in the negotiations with a view to the elimination of the spectre of a nuclear confrontation. The success achieved by the United States and the Soviet Union in agreeing on a treaty which means that, for the first time, there will be an actual reduction of nuclear delivery systems, is a step we all applaud. We trust that the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - will be a prelude to new agreements eliminating forever the threat of a nuclear holocaust and inaugurating a new era of understanding, peace and prosperity for all.
The cessation of hostilities between Iran and Iraq and the start of negotiations between the parties is also a source of pride for our Organization. In keeping with the principle that all disputes can and must be resolved by peaceful means, we encourage those States that have suffered so terribly from the scourge of war to renew their efforts to find a peaceful, just and lasting solution to their disputes.
We wish to stress the importance for world peace of the complete and final withdrawal of foreign troops from Afghan territory. It is to be hoped that this process will lead to reconciliation for the Afghan people and to the exercise of its right to self-determination.
We are likewise encouraged by the talks taking place in Geneva with the participation of the Governments of Angola, Cuba, the United States of America and South Africa with a view to creating conditions that would enable Namibia to achieve independence and thus reduce tensions in that part of the world.
We view with enthusiasm the positive turn taken by events in Western Sahara, where agreements are now beginning to emerge which, it is hoped, will lead to a settlement between the parties to the conflict. In this respect, the resumption of diplomatic relations between Algeria and Morocco has been a constructive factor.
Regrettably the spirit of conciliation has not spread to other delicate situations in the world, such as the case of Kampuchea, where lack of agreement has prevented the withdrawal of occupation troops under international supervision. None the less, we are confident that the efforts of the Association of South-East Asian Nations will bear fruit In the near future.
Honduras wishes to express once again its sincere hope that the Argentine Republic and the United Kingdom will resolve their dispute over the Malvinas Islands through negotiation. We exhort the countries of the Middle East to put forth their best efforts to find a lasting solution to their dispute. The agreements arrived at by Egypt and  Israel are proof that the determination to promote peace, even in a region which has been a witness to bloody and prolonged conflicts, can bear fruit. In this respect, Honduras endorses the holding of an international peace conference on the Middle East.
My delegation reiterates its view that the question of Korea must be resolved peacefully through dialogue and negotiations between South Korea and North Korea. Faithful to the principle of universality for this Organization, we reaffirm our belief that it is essential for all nations that endorse the principles of the San Francisco Charter to belong to the United Nations.
My country wishes to emphasize its repudiation of all policies of discrimination, in particular the policy of apartheid, which the Government of South Africa continues to apply.
One of the problems that my Government views with mounting concern is that of the illegal production of, trafficking in and consumption of narcotics. Honduras, as is the case of other neighbouring States in Central America and the Caribbean, by the mere fact of its geographical situation, equidistant from drug-producing and drug-consuming countries, feels threatened by the continuing attempts to use its territory as a bridge for drug trafficking. We wish to place on record our resolute support for the struggle against the scourge of drugs and our determination to participate in the new international efforts to halt the illegal narcotics traffic, as we have in the past.
In the sphere of international co-operation for the solution of economic, social, cultural and humanitarian problems, we wish to acknowledge once again the work done by the Organization, particularly through the United Nations Development Programme. We fully share the concern expressed in this Assembly by the President of Venezuela who said that the need to overcome the problem of external indebtedness is fundamental to the attainment of social development.


The Government of Honduras takes great pleasure in the decision by the United Nations Children's Fund (UNICEF) to establish in Tegucigalpa a regional office that will make it possible to deal more effectively and efficiently with the important programmes it is implementing in the Central American isthmus. We also welcome the presentation at this session of the Secretary-General's report on co-operation between the United Nations and the Organization of American States. The fact that both organizations pursue the same objectives dictates the need for a common endeavour. Our initiative, adopted last year, calling for closer and more productive co-operation between the United Nations and the Organization of American States was designed to achieve this goal.
One of the organs of the United Nations system whose work in the Central American area deserves special emphasis is the Office of the United Nations High Commissioner for Refugees (UNHCR). The Central American crisis, which is characterized by domestic crises in some of the countries of the region, has resulted in the international displacement of hundreds of thousands of people seeking security. Honduras shares borders with the three countries in the region in which civil wars or internal armed conflicts have taken place and have led to massive floods of refugees.
Honduras extends protection in its territory at the present time to approximately 45,000 refugees - Nicaraguan, Salvadorians and, to a lesser extent, Guatemalans - in camps which receive assistance from UNHCR. To that number we must add about 200,000 citizens from those countries who have entered Honduras since 1979 and are living widely scattered over our national territory, in many cases lacking proper documentation. For a small country such as Honduras, which is struggling with great determination and self-sacrifice to emerge from underdevelopment, the entry of so many refugees into its territory imposes a burden that exceeds its capabilities. In this respect, it is essential to find a permanent solution to the problems of the placement of those refugees, whether by facilitating their repatriation, which necessarily requires a successful effort at democratization and domestic reconciliation in the countries concerned, or by their relocation in third countries. I wish to pay a well-deserved tribute to UNHCR for its difficult and meritorious work in connection with the material care of Central American refugees and in facilitating their voluntary repatriation.
It is worth emphasizing that in May 1989 an international conference on Central American refugees will be held in Guatemala, with the participation of Mexico and the support of the Office of the United Nations High Commissioner for Refugees, in order to find practical solutions to the problems of the repatriation of Central American refugees. We hope that the international community, which has so often expressed its interest in helping resolve Central American problems, will play an effective part in this international endeavour, which is of vital importance to our countries.
Last year the General Assembly adopted resolutions 42/1 and 42/204, calling urgently for the preparation of a special plan of economic co-operation for Central America. The Secretary-General has already submitted to the Assembly, in document A/42/949, the special plan drawn up with the assistance of the United Nations Development Programme and the Economic Commission for Latin America and the Caribbean, in close co-ordination with the Central American Governments and Central American regional institutions. This plan had the support of all the Members of the Assembly, which made it possible for the Governing Council of the United Nations Development Programme, at a later date to allocate special funds for the promotion, co-ordination, implementation and follow-up of the plan and the attainment of its objectives.
Honduras is a small country situated in the heart of Central America between the Atlantic and the Pacific Oceans, and sharing a border with El Salvador, Guatemala and Nicaragua. Honduras pursues two fundamental objectives in its foreign policy; strengthening the democratic regime chosen by Hondurans as their way of life and government, and guaranteeing our citizens access to better levels of well-being. A basic prerequisite for the attainment of these objectives is a peaceful, stable and secure environment in the Central American isthmus, for which we have been struggling vigorously.
Our foreign policy is pursued in compliance with the norms and principles of international law, in particular, the peaceful settlement of disputes, fulfilment in good faith of commitments entered into, respect for the right of peoples to self-determination, and the promotion and protection of human rights. These are the objectives which щ Government has sought to achieve, notwithstanding the crisis which has afflicted the region since the latter part of the last decade. That is why we have taken an active part in the negotiations sponsored by the Contadora Group and its Support Group, and later in connection with the Esquipulas II agreements. Esquipulas II is to a great extent a response to the regional crisis, in that it establishes a procedure agreed upon by the five Governments of the area aimed at the return of internal normalcy in the countries that have endured civil war and the strengthening of the democratic system of government.
It should be recalled that on 16 October 1987 the General Assembly adopted resolution Í2/1, voicing its roost resolute support for the Esquipulas process. In that resolution the Assembly renewed its support for a negotiated solution to the crisis, a support it has demonstrated since 1983.
Honduras has fulfilled the obligations deriving from that process, including the deposit of the basic instrument of the Central American parliament. However, it is impossible to overlook the fact that the particular situation of those countries that are experiencing internal armed conflict is a determining factor in the regional crisis.
Honduras acknowledges the difficulties that have arisen at the negotiating table owing to the complexity of the situation. In certain cases, the armed opposition has sought objectives quite contrary to democratic principles. But in other cases it is precisely the lack of will on the part of the authorities that has provoked a deadlock in the dialogue between the Governments and the opposition forces. That internal lack of will is also reflected in foreign policy. Indeed, the government of Nicaragua, which together with the other Central American Governments signed the Esquipulas II Agreements, has obsessively engaged in international actions that are mutually incompatible.
Honduras has underlined that incompatibility both in this Assembly and in other bodies in order that the historical record will show that regional efforts to bring about peace have been adversely affected by the attitude of the Nicaragua Government.
I refer to the legal proceedings brought by Nicaragua against Honduras in the International Court of Justice on the very same matter that is being dealt with in the regional political process. That incompatibility between legal recourse and the political procedure of Esquipulas II has emptied the latter process of its substance, thus thwarting the peace initiative of President Arias, endangering the plan Sot special economic co-operation for Central America adopted by the United Nations and even jeopardizing the co-operation between the European Economic Community and Central America - all efforts fully supported by Honduras.
In July 1986 the Sandinist Government brought suit against Honduras and Costa Rica before the International Court of Justice for reasons it would be irrelevant to mention here since what is of importance is to save Esquipulas II.
Honduras and Costa Rica, on the basis of applicable law, argued that the International Court of Justice lacked jurisdiction, both Governments emphasizing that they could not continue negotiating while the suit initiated by Nicaragua was still pending.
On the basis of this criterion, upon signing the "Procedure for the establishment of a firm and lets ting peace in Central America" - Esquipulas II - Nicaragua withdrew the action against Costa Rica and promised to withdraw its suit against Honduras, a commitment it has not yet fulfilled.
On the contrary, the Sandinist Government, violating the principle of good faith, sought to use its law suit as an element of pressure on Esquipulas ΙI.
In view of this Sandinist stubbornness, and with the purpose of freeing implementation of Esquipulas II from the interference of the judicial procedure, Honduras requested the International Court of Justice to hold the oral phase on the question of jurisdiction, which took place in June this year. The Court's lack of jurisdiction in this case was firmly demonstrated before the Court by Honduras.
The Government of Nicaragua has used the judicial proceedings in the International Court of Justice as a means of diversion, apparently with the purpose of justifying its lack of compliance with its own commitment in regard to national reconciliation, democratization and repatriation of the million Nicaraguan refugees - one third of the Nicaraguan population - which are now scattered around the world.
The negotiations between the government of Nicaragua and the Nicaraguan resistance undertaken in Sapoa, Nicaragua, are unmistakable proof that the case brought against Honduras belongs to what in the practice of the Court is known as "ongoing or fluid situations" and is therefore not appropriate for judicial decision.
Evidence produced in connection with these cases is intrinsically inappropriate and unsuitable for consideration by the Court.
During the negotiations held by the Sandinist Government and the Nicaraguan resistance in the town of Sapoa, Nicaragua, both parties reached agreements in principle on security matters. Those agreements assumed the character of an international treaty, since the Secretary-General of the Organization of American States and representatives of the Catholic Church took part in the negotiations as qualified witnesses. The signing of the final document of Sapoa on 23 March this year was attended by Nicaraguan President Daniel Ortega himself.
It is worthy of special mention that in that Sapoa agreement the parties to the conflict solemnly agreed to suspend military operations of an offensive character throughout the national territory - I repeat: to suspend military operations of an offensive character throughout the national territory.
It is very difficult to reconcile this carefully chosen language with the accusations levelled by Nicaragua against Honduras to the effect that Honduras is hosting and supporting armed groups that supposedly carry out offensive actions from the frontier zone against the Government of Nicaragua.
The reality is that the Nicaraguan resistance has never been recognized by my Government and its limited and sporadic presence in the Honduran frontier zones has been a de facto situation similar to what happened in the past with the Sandinistas, who also used our territory as a sanctuary in their fight against the Somoza regime.
I consider it essential to emphasize that in the same Sapoa agreement, the Sandinista Government and the Nicaraguan resistance defined territorial enclaves within Nicaragua that add up to 20,000 square kilometres, almost the size of the republic of Ξ1 Salvador, where the resistance should concentrate without laying down their weapons until an agreement on a definitive cease-fire had been reached. It was also stipulated that the Nicaraguan resistance could receive foreign humanitarian assistance. It is a well-known fact that the Sandinista Government has deliberately delayed the negotiations on these points. In the light of these facts, the continuation of Nicaragua's suit against Honduras is totally absurd. It is the Sandinist Government, not the Government of Honduras, that recognizes the rebel army in its status as a belligerent organization with a territorial base, with the capacity to negotiate on an equal footing with the Government of its country. It is the Sandinist Government that negotiates and defines territorial enclaves, acknowledging the armed presence of irregular forces inside its own territory. It is the Sandinist Government that has agreed, as a matter of principle, to the delivery of foreign humanitarian aid to its armed opposition within the territorial enclaves inside Nicaragua.
But the most absurd aspect of this hullabaloo is that the Sandinist Government, which calls on the Government of Honduras to prevent the use of its territory by the Nicaraguan resistance, defined at Sapoa three territorial enclaves, with an area of 8,000 square kilometres and a length of about 230 kilometres adjacent to Honduran territory.
The Sapoa Agreement is the most eloquent testimony to the international conduct of the Sandinist Government, which, while calling for an international commission of inspection to verify the non-use by armed groups of territories adjacent to its two land frontiers, promotes conditions in which the Nicaraguan resistance can make use of Honduran frontier zones. By denying foreign humanitarian assistance, it inevitably compels the rebel army to infiltrate Honduran territory out of the sheer will to survive.
How can Nicaragua dare thus to accuse Honduras, when its own nationals are crossing into Honduran territory to escape extermination? Was it not the Sandinist Government itself that agreed at Sapoa to have three enclaves right up against the Honduran border where the Nicaraguan resistance was to concentrate? How is it possible to reconcile, from the point of view of logic and political ethics, the  contradictory and irresponsible use of incompatible international procedures? Is it not clear that this is a political manoeuvre to serve the destructive domestic and international purposes of the Sandinist Government?
The democratic and constitutional Government of President José Azona has fulfilled all the obligations of Esquipulas II and has fundamentally met the obligation to maintain domestic peace. It has even established a national commission for reconciliation, though since 1957 Honduras has fulfilled the constitutional mandate to form governments of national conciliation. Lastly, it has approved, ratified and deposited the constituent instrument of the Central American parliament, also provided for in Esquipulas II.
Given the disruptive elements that characterize and have caused the crisis in Central America - in particular the desire for political and military hegemony of a super-Power alien to the American continent, and the resistance provoked by such ambitions - it is essential that this problem have an international and global solution.
In this forum my Government endorses the proposal we submitted on 12 November last year in the General Assembly of the Organization of American States, and in that respect, urges the Secretary-General .of the United Nations to work cowards the establishment of an international peace force consisting of units from Canada, Spain and the Federal Republic of Germany, to be stationed along the frontiers between Honduras, BÍ Salvador and Nicaragua to guarantee that Honduran frontier territory is not used by the armed insurgents in those countries.
Honduras has frontiers with the two Central American countries in which several wars are now going on. Those internal conflicts are being fed by the two hegemonistic super-Powers.
How can the Government of Honduras be compelled to disband the armed insurgent movements of Nicaragua and El Salvador when that would mean bringing Honduras into confrontation with the policies of those super-Powers? On what grounds is an attempt being made to impose on Honduras an obligation to resolve the security problems of neighbouring States?
It is a universally recognized truth that the Central American crisis is a problem of a complex international character. Consequently, it is for the international community to bear its responsibilities for the maintenance of regional peace and security without excluding an international peace-keeping force. That force, through inspection and enforcement actions where necessary, would guarantee the non-use of Honduran frontier territory by Salvadoran and Nicaraguan rebels.
However, it should be recalled that the Esquipulas II procedure was designed for the purpose of resolving not just the problem of Nicaraguan security, but also that of putting an end to the subversion, financed by foreign sources, of which El Salvador is a victim.
It is equally important to prevent the trafficking of weapons to the Salvadoran insurgents, just as it is important to prevent the use of Honduran frontier territory as a sanctuary by Nicaraguan and Salvadoran rebels. For that reason the international peace-keeping force should locate these combatants far from Honduran borders, in Nicaraguan and Salvadoran territories. Their relocation in third countries should be carried out from sites in Costa Rica and Guatemala, whose Governments have declared themselves neutral, a declaration apparently not challenged by the Governments of Nicaragua and El Salvador.
In parallel, the Secretary-General, through appropriate international machinery, would make the necessary arrangements to prevent new flows of refugees into Honduras and to promptly repatriate those already in its territory or relocate them in third States.
The people and Government of Honduras cannot go on bearing the burden which has weighed down on them for nine years, a burden caused by the presence of tens of thousands of Central American refugees. We have thoroughly met our humanitarian quota, and it is unreasonable to expect us to make even more sacrifices detrimental to our economic and social development and our ecological equilibrium.
In order that this plan may be carried out successfully, it is essential that the process of Central American normalization be liberated from any interference that might have a harmful effect on it - for example, incompatible international procedures.
In implementing this initiative, it would be appropriate for the Secretary-General to call on whatever parties were necessary to overcome interference preventing the finding of a solution to the Central American crisis. For example, thought should be given to the holding of negotiations between the two super-Powers, on the one hand, and the five Central American countries, on the other - and also the United States of America and Nicaragua, when the parties deem it appropriate, as we suggested last November in the General Assembly of the Organization of American States. Such a global approach would guarantee parallel co-operation between all the parties concerned and would make it possible to take up the subject of security  focusing on the restoration of the balance of forces which has not so far been dealt with effectively.
The problem of security is of particular importance in view of the irrational arms race upon which the Sandinist Government has embarked, having set itself the goal of recruiting hundreds of thousands of military personnel and having recently emphasized that the size of the Sandinist army "is not subject to any type of negotiation". This incomprehensible attitude is in sharp contrast to the agreement recently reached by the super-Powers to dismantle intermediate nuclear forces.
The establishment of an international peace-keeping force as proposed by Honduras, and the adoption of the complementary measures which I have submitted to the Secretary-General for his consideration, would reinvigorate the peace-making impetus of Esquipulas II, which now seems to be in jeopardy. The establishment of stable, lasting peace in Central America depends on whether the Sandinist Government meets its obligation to allow the Nicaraguan people to choose its own destiny, without imposing its will in such a way as to prolong the people's suffering yet further, so that democracy, justice, freedom and peace may be achieved.
In the same spirit, my country demonstrates its unswerving respect for the norms of international law, particularly those relating to the peaceful settlement of disputes through the procedures set out in the United Nations Charter and the charter of the Organization of American States.
In conclusion, the Government and people of Honduras are delighted by the award of the Nobel Peace Prize to the United Nations peace-keeping forces, on which we congratulate the Secretary-General. It is a well-deserved recognition of a job well done throughout many years of selfless dedication and sacrifice.
